Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an elongated tubular needle cannula.
Group II, claim(s) 9-10, drawn to an injection needle assembly.
Group III, claim(s) 12-14, drawn to an injection device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with Groups II and III because even though the inventions of these groups require the technical feature of the elongated tubular needle of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pedersen et al (US 9,833,579) in view of Pang et al (US 5,169,602).  Pedersen discloses an elongated tubular needle cannula 520 for an injection device (fig. 2a), the needle cannula comprising a skin piercing distal end 511, a proximal end 521 arranged axially opposite the skin piercing distal end , the proximal end being configured to penetrating a seal structure in a medicament container 620 (figs. 2a, 4a), and a lumen extending through the needle cannula having a first opening at the skin piercing end and a second opening at the proximal end (fig. 2a), the proximal end having an angled surface defining a leading end and a heel portion (“pointed tip” col. 10, lines 11-12).  Claim 1 further calls for the angled surface to have a surface at the heel portion with an angle between 50 and 75 degrees, and an angle at the leading portion forming an angle between 60 and 85 degrees with respect to the central axis.  Pedersen fails to disclose the angle.  Pang teaches a needle having an angle for piercing a septum of a medical container without coring the container, wherein the angle of the bevel may be 70 degrees (fig. 8; col. 4, lines 39-47: angle disclosed as 20 degrees relative to the horizontal axis which corresponds to 70 degrees with respect to the central axis of the needle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal bevel of the needle of Pedersen to have an angle of 70 degrees as taught by Pang so that the needle can pierce a septum of the syringe cartridge without coring the septum.  Pang teaches a straight angle, the angle necessarily having a leading edge and a heel edge, both of the edges having a 70 degree angle, which is within the claimed range for both the leading and heel angle.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of the injection needle assembly of claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pedersen et al (US 9,833,579) in view of Pang et al (US 5,169,602).  Pedersen discloses an injection needle assembly for an injection device, the injection needle assembly comprising a needle hub 501, an elongated tubular needle cannula as defined in claim 1 {an elongated tubular needle cannula 520 for an injection device (fig. 2a), the needle cannula comprising a skin piercing distal end 511, a proximal end 521 arranged axially opposite the skin piercing distal end , the proximal end being configured to penetrating a seal structure in a medicament container 620 (figs. 2a, 4a), and a lumen extending through the needle cannula having a first opening at the skin piercing end and a second opening at the proximal end (fig. 2a), the proximal end having an angled surface defining a leading end and a heel portion (“pointed tip” col. 10, lines 11-12)}, a first needle cover 525, wherein the needle hub holds the needle cannula between the skin piercing distal end and the proximal end as claimed (fig. 2a), and wherein the first needle cover is mounted on the needle hub and forms an axially extending elongated flexible enclosure which sealingly accommodates the proximal portion of the cannula, wherein the first needle cover has a needle hub end mounted relative to the needle hub, and a free end extending beyond the proximal end of the needle, the first needle cover being configured to axially collapse and become penetrated by the proximal portion of the needle cannula when a distally directed penetration force is applied on the free end of the first needle cover urging the free end of the first needle cover towards the needle hub (figs. 2a, 4a; col. 10, lines 15-20).
  Claim 1 further calls for the angled surface to have a surface at the heel portion with an angle between 50 and 75 degrees, and an angle at the leading portion forming an angle between 60 and 85 degrees with respect to the central axis.  Pedersen fails to disclose the angle.  Pang teaches a needle having an angle for piercing a septum of a medical container without coring the container, wherein the angle of the bevel may be 70 degrees (fig. 8; col. 4, lines 39-47: angle disclosed as 20 degrees relative to the horizontal axis which corresponds to 70 degrees with respect to the central axis of the needle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invneiton to modify the proximal bevel of the needle of Pedersen to have an angle of 70 degrees as taught by Pang so that the needle can pierce a septum of the syringe cartridge without coring the septum.  Pang teaches a straight angle, the angle necessarily having a leading edge and a heel edge, both of the edges having a 70 degree angle, which is within the claimed range for both the leading and heel angle.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783






/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783